On Petition for Rehearing
By the Court,
Coleman, J.:
Counsel have filed a very earnest petition for a rehearing. It is said that it is presented in the best of good faith, and that we did not formerly pass upon some of the questions urged in the original brief. We are satisfied of the good faith of counsel, and commend them for the concise and perspicuous manner in which their contentions are presented. It may be that our former opinion did not squarely dispose of the questions urged, *294though we think it did in substance. However, we take pleasure in giving serious consideration to the petition, and will again restate our views.
The first point presented is that the motion passed upon by Judge Moran is identical with that determined by Judge Lunsford, and hence the order of the former on the motion is res adjudicata, and therefore Judge Lunsford had no jurisdiction to consider and determine the same. We do not deem it necessary to decide whether the two motions are identical. We desire to say, however, that at least five motions were presented to Judge Moran, viz: (1) To quash the summons in the action; (2) to quash the service of summons; (3) to stay •all proceedings; (4) to strike the complaint from the files; and (5) to dismiss the action at the cost of the plaintiff.
To sustain one or more of these motions, affidavits and certified copies of the pleadings and proceedings in the West Virginia suit were offered in evidence. Judge Moran wrote a forty-three-page opinion, wherein he expressly declined to pass upon the force and effect of the West Virginia decree, and in the concluding paragraph of his decision embodied the following order:
“For the reasons stated the motion is denied. * * * It is so ordered.”
1. If we were going to determine the contention that Judge Moran’s order is res adjudicata, we would have to inquire just what he determined. Counsel for appellant say that we cannot look to his opinion to ascertain what was determined; that we must confine oui'selves to a consideration of the order only. But we do not deem it necessary or advisable to determine whether the identical question is raised by the motions heard by Judge Moran and the motion for judgment on the pleadings determined by Judge Lunsford. If they are not identical, the contention is without foundation; if they are, it was the duty of appellant to present the issue of res adjudicata to Judge Lunsford upon the hearing of *295the motion for judgment on the pleadings. The mere fact that an issue has been once adjudicated does not oust the same or any other court of jurisdiction to hear and determine it again. This is elementary. In thé code states the defense of former adjudication is new matter, which must be pleaded if an opportunity is afforded to do so (9 Ency. Pl. & Pr. 617; State v. Board, 12 Nev. 17) ; and if no such opportunity is afforded, such defense must be presented by way of competent evidence, when the issue is in process of adj udication the second time; and if this is not done, the court has j urisdiction to enter a binding judgment thereupon — one that will not be open to attack by way of a motion to set it aside on the ground of former adj udication, for want of jurisdiction to enter it. Any other rule would lead to intolerable evils. If this were not the law, there would be no necessity, in any case, to plead former adjudication, since the judgment, being void for want of jurisdiction, could be set aside at any time.
What we have said should dispose of the contention that Judge Lunsford had not jurisdiction in the matter.
2. It is said that the West Virginia judgment was never properly before the district court, for the reason that it cannot be successfully urged that the decree in that court disposed of the identical matter contained in the complaint in this action, since the pleadings, proceedings, and decree in the West Virginia suit were not incorporated in or made a part of the answer in this suit. Without deciding whether the pleadings, proceedings and decree were made a part of the answer in this case, we may say that it was not necessary that they should have been. The West Virginia suit was one brought by Mrs. Vickers for separate maintenance, on the ground of her abandonment by Dr. Vickers. The answer in this case alleges that in that action Dr. Vickers, the plaintiff herein, filed an answer wherein he defended upon the ground of cruelty, alleging the same matters to constitute cruelty as are alleged by him to *296constitute cruelty as a ground' for his divorce in this action, and that, upon the trial of the issue raised by the pleadings in the West Virginia action, the court entered a decree in favor of Mrs. Vickers, awarding her $250 a month as separate maintenance. To the answer thus averring former adjudication, Dr. Vickers filed a reply, wherein he admitted that the “same facts and allegations” had been adjudicated in the West Virginia suit, and that in that action a decree had been entered in favor of Mrs. Vickers, awarding her $250 a month separate maintenance. From the answer and reply it thus appeared that the same issue of cruelty relied upon by the plaintiff had been adjudicated in favor of Mrs. Vickers. As we pointed out in Vickers v. Vickers (No. 2488) 45 Nev. 272, under the law of West Virginia there could have been no decree in her favor if she had been in fault. In view of this state of the pleadings, it was not necessary that the pleadings, proceedings, and decree in the West Virginia suit be incorporated in or made a part of the answer in this case.
We think we have fairly disposed of the question presented in the petition for a rehearing.
It is ordered that the petition be denied.